Title: 16th.
From: Adams, John Quincy
To: 


       I went again this forenoon to see Miss Jones, and offered to call in the afternoon and take a letter for Miss Wigglesworth, but when we set out I entirely forgot my promise, and did not recollect it till I had got some way out of town. Mr. Thaxter arrived in town this morning, and dined at Mr. Tufts’s.
       In the forenoon I engaged a place where I am to board; which is at a Mrs. Leathers’s. It is not so convenient as I should wish; but I must put up with it for a Time, and when I get here I shall be able to look out for myself.
       Soon after dinner, I set off in company with Mr. Thaxter; stopp’d a few minutes at Mr. Dalton, where I found a large company from town, and arrived at Haverhill at about sun-set.
      